Exhibit 10.28

 

Amphenol

 

 

 

 

 

Amphenol Corporation

 

World Headquarters

 

358 Hall Avenue

 

Wallingford,  CT 06492,

 

U.S.A

 

Tel:   1-203-265-8900

 

Fax:  1-203-265-8628

 

 

June 8th, 2016

 

 

 

Lance E. D’Amico

 

18675 Ambrose Lane

 

Huntington Beach, CA 92648

 

E-Mail: lance.damico@gmail.com

 

Mobile: (714) 270-0181

 

Home: (714) 756-2345

 

 

 

Dear Lance,

 

I am very excited to present you a conditional offer of employment for the
position of Vice President, Secretary and General Counsel for Amphenol
Corporation (“The Company”). In this role, you will report directly to R. Adam
Norwitt, Amphenol’s President and Chief Executive Officer. Your start date will
be August 1, 2016. You will work out of Amphenol’s World Headquarters in
Wallingford, Connecticut. We will accommodate your temporary living and travel,
with the understanding that within the first year of your employment you will
relocate to Connecticut.

 

Your compensation package will include

 

·



Annual salary of $450,000 (payable semi-monthly on the 15th and last day of the
month in the amount of $18,750.00).  Your base salary will be reviewed and
subject to adjustment on an annual basis.

·



You will participate in the Amphenol Management Incentive Plan (MIP) at a target
rate of 50% of your base salary.  Individual payouts vary in a range of 0% to
200% of the target and are based upon the corporation meeting or exceeding MIP
metrics. Your prorated 2016 award will be guaranteed at a minimum of 100% of
target. A copy of the 2016 MIP is attached for your reference.

·



You will receive an award of 100,000 options under the Amphenol Stock Option
Plan upon the commencement of your employment. These options vest ratably over a
five (5) year period. You will also be eligible to receive additional options
awards on an annual basis beginning in 2017 as part of Amphenol’s standard
Option Plan.  Copies of the current Option Plan, Option Agreement and Management
Stockholders Agreement are attached for your reference.

·



In  addition, you will receive a sign-on bonus of US$100,000.00 (less applicable
taxes). Should you voluntarily leave the employ of Amphenol Corporation at any
time during the first twelve (12) months of employment, you agree to reimburse
Amphenol this amount in full within thirty (30) days of said action.

·



We will offer you relocation assistance in accordance with our Corporate
Relocation Policy. A copy of the Policy is attached for your convenient
reference.

·



You will be entitled to four (4) weeks annual paid vacation. Your 2016 vacation
entitlement will be prorated based on your start date.







--------------------------------------------------------------------------------

 



This offer of employment is conditional upon the following:

 

1.



Satisfactory completion of a medical examination, which will be conducted at the
Company’s expense.  “Satisfactory completion” means that you will be able to
perform the essential functions of the job with or without reasonable
accommodations. Also, you must successfully pass a drug screening exam. You will
consent to disclose all exam results. Our Human Resources Department will
coordinate and schedule an appointment for your physical examination and drug
screening.

2.



Your completion of our Intellectual Property Agreement (attached) and your
signature indicating your agreement thereto.

3.



The understanding that you have no prior commitments with prior employers that
will prevent you from fulfilling all requirements of employment with Amphenol or
would create a conflict of interest for you.

4.



Verification of employment eligibility by providing original documents that show
your identity and employment authorization within three (3) business days of the
date employment begins. The list of acceptable documents is available in the I-9
Form which will be sent to you in the new-hire package.

 

You will be eligible to participate in all benefits programs provided to
Amphenol Headquarters personnel (a summary of these benefits is attached). Dave
Silverman will plan a phone conversation with you to go through our
comprehensive benefit plan.

 

Either you or the Company may terminate your employment at any time, with or
without cause or notice. This letter constitutes all of our agreements and
understandings regarding your employment. There are no other oral or written
agreements regarding your employment with the Company.

 

Please confirm your acceptance of the terms of this letter by signing this
letter and returning it to me at your earliest convenience.

 

If you have any questions in the meantime or need further clarification, please
feel free to call Dave Silverman, Klaus Doerr or me at any time.

 

We are excited about your employment with Amphenol. I look forward to welcoming
you as a member of the Amphenol Executive Team and to working closely with you
for many years to come.

 

Sincerely,

 

/s/ David Silverman

 

David Silverman

Vice President Human Resources

 

I [X] accept   [  ] reject this conditional offer of employment.

 

 

 

 

 

 

 

/s/ Lance E. D’Amico

    

June 8, 2016

Lance E. D’Amico

 

Date

 



--------------------------------------------------------------------------------